DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Independent Claim 1 broadly recites “a fuel supply control device configured to control a fuel supply pump” without explicitly tying the fuel supply control device to a specific application.  The instant disclosure describes specifically a fuel supply control device for a fuel supply apparatus of a gas turbine (Specification Para. 0014-16, “The fuel supply apparatus F is a device that supplies fuel o a gas turbine G as shown in Fig. 1”), even more specifically for an airplane jet engine (Specification Para. 0015).  There is no other embodiments discussed or any suggestion made that the fuel supply control device is applicable to any other system besides an aircraft gas turbine jet engine.  Consequently, the claims are broader in scope than what is supported in the instant disclosure, and encompasses subject matter that is not described in the specification (e.g. fuel supply control devices for engines other than a gas turbine jet engine).  
Claims 2-20 are rejected by virtue of dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 
Claim 1, line 16-17, recites “an output of the control amount selection unit”.  This renders the claim indefinite, as it is unclear if this is meant to be “the selected control amount” of line 15, or if it is a wholly different output of the control amount selection unit.
Claim 1, line 19, recites “an output of the subtractor”.  This renders the claim indefinite, as it is unclear if this is meant to be referring to “the deviation” of line 17, or if it is a wholly different output of the subtractor.  Claim 7 & 20 also refers to the “output of the subtractor”.
Claims 6, 15-19 all recite “control amount selection unit is configured to alternatively select the first control amount or the second control amount on the basis of a rotation speed of a gas turbine instead of the rotation speed of the fuel supply pump in a case where fuel is supplied to the gas turbine”.  This renders the claim indefinite, as it is unclear if the claim is actually requiring a gas turbine, since the gas turbine is presented as an alternative, or a conditional limitation as defined by the phrase “in a case where”.  Consequently utilizing a rotation speed of the gas turbine instead of a rotation speed of a fuel supply pump is only “in a case” where a gas turbine is present, leading to a possibility of a situation where there is a case where a gas turbine is not present.  This further calls into question if the fuel supply pump and its rotation speed are being completely replaced or are still required by the claim.  The claim language changes the scope of the claim by only potentially replacing previously recited limitations, as opposed to further limiting the previously recited subject matter, leading to ambiguity as to what the claim is attempting to encompass.  The claims 6, 15-19 also consequently introduce limitations that relate to mutually exclusive embodiments compared to the claims they respectively depend on.  For instance, a prior art reference that teaches the limitation of using a gas turbine rotation speed in the control amount selection unit would consequently not read upon the previously established limitation of using a fuel pump rotation speed in the control amount selection unit, and vice versa 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 15-19 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6, 15-19 all recite “configured to alternatively select the first control amount or the second control amount on the basis of a rotation speed of a gas turbine instead of the rotation speed of the fuel supply pump in a case where fuel is supplied to the gas turbine”.  The claims therefore fail to further limit the claims upon which they depend, since they are essentially substituting a previously cited limitation for a completely different limitation.  The claims 6, 15-19 all depend on previous claims that require the limitation being substituted, and consequently appear to no longer require this original limitation (i.e. “the rotation speed of the fuel supply pump”), thus failing to include all the limitations of the claims upon which they depend.  It is recommended that the claims be revised or rewritten in an independent form that clearly separates the limitation of “a rotation speed of a gas turbine…in a case where fuel is supplied to the gas turbine” from the limitations requiring the selection on the basis of “the rotation speed of the fuel supply pump” (e.g. rewriting claim 6 in independent form, including the limitations of claim 1, except reciting the control 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a), (b) & (d) set forth in this Office action.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing various control algorithms for a fuel supply system including pump speed control.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741